228 S.W.3d 586 (2007)
Joyce BATTLE, Employee/Appellant,
v.
BARNES-JEWISH HOSPITAL, Employer/Respondent, and
Treasurer of the State of Missouri as Custodian of the Second Injury Fund, Additional Party/Respondent.
No. ED 88583.
Missouri Court of Appeals, Eastern District.
May 15, 2007.
Motion for Rehearing and/or Transfer Denied July 18, 2007.
*587 Joyce Battle, St. Louis, MO, pro se.
Kareitha A. Osborne, Attorney General's Office, Betsy Joy Levitt, St. Louis, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 18, 2007.

ORDER
PER CURIAM.
Joyce Battle appeals from the decision of the Labor and Industrial Relations Commission denying her claim for workers' compensation benefits from her employer, Barnes-Jewish Hospital, and the Second Injury Fund.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. After reviewing the whole record, we find the Labor and Industrial Relations Commission's award is supported by competent and substantial evidence and is not contrary the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Joyce Battle's motions taken with the case are hereby denied.